Exhibit 10.3

 



FORM OF

FRANCHISE GROUP, INC. 2019 OMNIBUS INCENTIVE PLAN



RESTRICTED STOCK UNIT AWARD AGREEMENT

 



This Agreement is made as of <<DATE>> by and between Franchise Group, Inc., a
Delaware corporation (“Company”), and <<NAME>> (“Participant”).

 

Whereas, as of <<DATE>> (the “Date of Grant”), pursuant to the terms and
conditions of the Franchise Group, Inc. 2019 Omnibus Incentive Plan (“Plan”),
the Administrator of the Plan authorized the grant to the Participant of
Restricted Stock Units (“RSUs”) upon the terms and conditions set forth in this
Agreement and subject to the terms of the Plan; and

 

Whereas, the Participant desires to acquire and accept the RSUs on the terms and
conditions set forth in this Agreement.

 

IT IS AGREED:

 

1.             Grant of RSUs. The Company hereby grants the Participant
<<NUMBER>> RSUs. Subject to the terms and conditions of the Plan and this
Agreement, each RSU represents an unsecured promise of the Company to deliver,
and the right of the Participant to receive, one (1) share of the Stock at the
time and on the terms and conditions set forth herein. As a holder of RSUs, the
Participant has only the rights of a general unsecured creditor of the Company.
Capitalized terms used and not otherwise defined herein shall have the same
meaning as set forth in the Plan.

 

2.             Vesting.

 

(a)           Vesting Schedule. These RSUs will vest in accordance with the
vesting schedule below, provided the Participant remains continuously employed
with, or in service to, the Company from the Date of Grant until such time:

 

First anniversary of the Date of Grant: 33% Second anniversary of the Date of
Grant: 33% Third anniversary of the Date of Grant: 34%

 

(b)           Effect of Termination of Service. Except as may be provided in any
employment agreement in effect between the Participant and the Company and
except as provided below, the RSUs shall be forfeited as of the Participant’s
Termination of Service to the extent not vested at such time.

 







Notwithstanding the foregoing, in the event the Participant’s Termination of
Service is due to the Participant’s death or Disability, and at a time when the
Participant’s employment could not have been terminated for Cause, the
Participant shall become vested in a pro-rated portion of the RSUs subject to
this Agreement. Such portion shall be equal to (i) the total number of RSUs
multiplied by a fraction, the numerator of which is the number of days from the
Date of Grant until the date of such death or termination due to Disability and
the denominator of which is the total number of days from the Date of Grant
until the third (3rd) anniversary of the Date of Grant, reduced by (ii) the RSUs
which have previously vested.

 

(c)           Effect of Change of Control. The RSUs shall become vested in full
upon a Change of Control. If, upon the Change of Control, the Stock is no longer
traded on an established securities exchange, or the Award is assumed by another
entity but will be settled in shares or other securities that are not traded on
an established securities exchange, then the Company shall settle the Award by
paying cash to the Participant as soon as practicable (and within thirty (30)
days) after the Change of Control in an amount equal to the Fair Market Value
(determined as of the date of the Change of Control) of the number of shares of
Stock that are subject to the vested RSUs.

 

3.             Settlement of Award. Except as provided in Section 2(c), the
Company shall issue to the Participant one (1) share of Stock for each RSU that
has become vested and payable under Section 2 above and shall deliver to the
Participant such shares as soon as practicable (and within thirty (30) days)
after the applicable vesting date.

 

4.             Shareholder Rights. The Participant shall not have any rights as
a shareholder with respect to shares of Stock subject to any RSUs until issuance
of the shares of Stock. The Company may include on any certificates or notations
representing shares of Stock issued pursuant to this Agreement such legends
referring to any representations, restrictions or any other applicable
statements as the Company, in its discretion, shall deem appropriate.

 

5.             Recoupment of RSUs.

 

(a)           Termination of Service for Cause. In the event the Participant’s
Termination of Service is for Cause, the Participant will not be entitled to
receive and will forfeit any shares of Stock that have not been delivered
previously to the Participant (even if the RSUs previously vested). In addition,
if the Participant’s Termination of Service is for reasons other than Cause, but
after the date of such termination, the Company learns facts that would have
permitted it to terminate the Participant’s service for Cause, then the
Participant will not be entitled to receive and will forfeit any shares of Stock
that have not been delivered previously to the Participant (even if the RSUs
previously vested). The Participant also shall return to the Company the Fair
Market Value of any Stock acquired via RSUs awarded hereunder to the Participant
within the six (6) month period prior to the date of the Termination of Service
or thereafter. In that event, the Participant hereby agrees to remit the Fair
Market Value to the Company in cash within thirty (30) days of the Company's
demand therefore. The Company, in its discretion, may require the Participant to
return to the Company the Fair Market Value in the form of any Stock that the
Participant still holds and that was acquired under the RSUs. Nothing herein
impairs the right of the Company to recoup any other economic value of the RSUs
as provided in Section 14(c)(iii) of the Plan.

 







(b)           Competing With the Company, Breach of Confidentiality. Following
the Participant’s Termination of Service for any reason, the Administrator, in
its discretion, may require the Participant to return to the Company the Fair
Market Value of any Stock acquired via RSUs awarded hereunder within the six (6)
month period prior to the date of the Participant’s Termination of Service or
thereafter if the Participant at any time during the term of his or her
employment or service with the Company and for an additional period of one (1)
year thereafter, without the Company's prior written consent, directly or
indirectly, engages in the business of or owns or controls an interest in
(except as a passive investor owning less than two percent (2%) of the equity
securities of a publicly owned corporation), or acts as a director, officer or
employee of, or consultant to any partnership, joint venture, corporation or
other business entity directly or indirectly engaged in any business that
competes with the Company anywhere in the actual geographic location in which
the Company conducts business in the United States at the time of the
Participant’s Termination of Service. In that event, the Participant agrees to
remit the Fair Market Value to the Company in the same manner as provided in
Section 5(a).

 

The time period during which the restrictions set forth in this Section 5(b)
apply shall be extended by the length of time during which the Participant
violates the restrictions in any respect. Nothing herein impairs the right of
the Company to recoup any other economic value of the RSUs as provided in
Section 14(c)(iii) of the Plan.

 

6.             Cash Dividends. For so long as the Participant holds outstanding
RSUs under this Agreement, if the Company pays any cash dividends on its Stock,
then the Company will pay the Participant in cash, for each outstanding RSU
covered by this Agreement as of the record date for such dividend, the per share
amount of such dividend that the Participant would have received had the
Participant owned the underlying shares of Stock as of the record date of the
dividend if, and only if, the RSUs become earned and payable and the related
shares of Stock are issued to the Participant. In that case, the Company shall
pay such cash amounts to the Participant at the same time the related shares of
Stock are delivered.

 

7.             Withholding Tax. If the Company is required to withhold any
federal, state or local taxes with respect to the vesting of the RSUs or the
issuance of shares hereunder, then the Participant shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to that amount. If permitted by the Company, tax withholding
or payment obligations may be settled with Stock, including Stock that is
otherwise issuable hereunder that gives rise to the withholding requirement. The
obligations of the Company under the Plan and pursuant to this Agreement shall
be conditioned upon that payment or arrangements with the Company and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant from the
Company or any Affiliate.

 







8.             Nonassignability. The Award shall not be assignable or
transferable except by will or by the laws of descent and distribution in the
event of the death of the Participant. No transfer of the Award by the
Participant by will or by the laws of descent and distribution shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of the will, if any, and such other evidence
as the Company may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions of
the Award.

 

9.             Participant Representations. The Participant hereby represents
and warrants to the Company that:

 

(a)           The Participant is acquiring the RSUs and shall acquire any Stock
hereunder for his or her own account and not with a view towards the
distribution thereof other than a distribution that in the opinion of counsel
for the Company would not violate the Act;

 

(b)           The Participant understands that he or she must bear the economic
risk of the investment in the Stock awarded, which cannot be sold unless they
are registered under the Act or an exemption therefrom is available thereunder
and that the Company is under no obligation to register the RSUs for sale under
the Act;

 

(c)           In the Participant’s negotiations with the Company, the
Participant has had both the opportunity to ask questions and receive answers
from the officers and employees of the Company and all persons acting on its
behalf concerning the terms and conditions of the offer made hereunder and to
obtain any additional information to the extent the Company possesses or may
possess such information or can acquire it without unreasonable effort or
expense.

 

(d)           The Participant is aware that the Company shall place stop
transfer orders with its transfer agent against the transfer of any shares of
Stock in the absence of registration under the Act or an exemption therefrom as
provided herein.

 

10.          Restrictions on Transfer of Shares.

 

(a)           Anything in this Agreement to the contrary notwithstanding, the
Participant hereby agrees that he or she shall not sell, transfer by any means
or otherwise dispose of the shares of Stock acquired hereunder by him or her
without registration under the Act, or in the event that they are not so
registered, unless (i) an exemption from the Act registration requirements is
available thereunder and (ii) the Participant has furnished the Company with
notice of the proposed transfer and the Company’s legal counsel, in its
reasonable opinion, shall deem the proposed transfer to be exempt.

 







(b)           If the shares of Stock have not been registered under the Act, the
certificates evidencing the shares of Stock may bear the following legends:

 

“The shares of Stock represented by this certificate have been acquired for
investment and have not been registered under the Securities Act of 1933, as
amended, or under the Securities Act of any State. The shares of Stock
represented by this Certificate may not be sold or transferred in the absence of
an effective registration statement for the shares under the Securities Act of
1933, as amended, and such state laws as may be applicable, or an opinion of
counsel satisfactory to the Company that registration is not required.”

 

“The shares represented by this Certificate have been acquired pursuant the
Franchise Group, Inc. 2019 Omnibus Incentive Plan, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof.”

 

11.          No Right to Continued Employment or Service. Neither the Plan, the
granting of this Award nor any other action taken pursuant to the Plan or this
Award constitutes or is evidence of any agreement or understanding, express or
implied, that the Participant will remain employed with, or in service to, the
Company for any period of time or at any particular rate of compensation.

 

12.          Miscellaneous.

 

(a)           Notices. All notices, requests, deliveries, payments, demands and
other communications that are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
via registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses, or to
such other address as either shall have specified by notice in writing to the
other.

 

(b)           Conflict with the Plan. In the event of a conflict between the
provisions of the Plan and the provisions of the Agreement, the provisions of
the Plan shall, in all respects, control.

 

(c)           Shareholder Rights. The Participant shall not have any of the
rights of a stockholder with respect to the RSUs until the shares have been
issued as provided herein.

 

(d)           Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.

 

(e)           Entire Agreement. The terms of this Agreement and the Plan (and
all documents referenced in the Plan) constitute the entire agreement between
the parties with respect to the subject matter hereof. This Agreement may not be
amended except by a writing executed by the Participant and the Company. The
parties acknowledge that they have not relied upon any prior oral
representations with respect to the subject matter hereof.

 







(f)             Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and to the extent not prohibited herein, their
respective heirs, successors, assigns and representatives. Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

 

(g)           Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, except to the extent federal law applies. Any dispute arising
out of this Agreement shall be resolved in either the Delaware state court or
the United States District Court for the District of Delaware. The Participant
hereby submits to the jurisdiction of these courts and agrees that venue
properly lies in those courts with respect to any action, suit, claim or dispute
arising under or with respect to this Agreement. The parties hereto waive any
right they might have to a jury trial. The provisions of this Agreement are
offered by each party as a material inducement to enter into this Agreement.

 

[Signatures on the following page]

 

 

 

 

 

 

 







 

In witness whereof, the parties hereto have signed this Agreement as of the day
and year first written above.

 

 

 

 

 

Franchise Group, Inc.

 

_______________________________

 

Name:
Title:

 

 

 

Participant

 

 

 

______________________________

 

 

 

 



 



